Title: To Benjamin Franklin from Samuel Wharton, 4 October 1767
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Philad. October 4th 1767
Since writing on the other Side, The apprehensions of Hostility’s shortly commencing, unless the Indians could be quieted by the Agents, Are too soon (And too fataly for my Partners and self) confirmed.
An Express, yesterday brought us, the following alarming Advices.
That Our Factor at Fort Pitt had sent from Thence, in July last, Two large Batteaus, With Cargos to the Amount of about Three Thousand pounds Sterling And That Near to the Falls of the River Ohio, One Devereaux Smith, who was coming up That River, saw one of Them, near to the East Side of it And upon examining her, found no Person On Board, That the Cargo was mostly destroyed And part scattered, for several miles along the River Side.
And from Detroit, There is also certain Intelligence, That all the Crew of those Boats, being fourteen in Number, was murdered by a party of Chippeways (One of the Western Tribes who are now meeting at the Shawanese Towns) Who had returned with the Plunder, to their Nation.
This Loss is very severe upon us and Especialy when added to the vast Sum, we lost the last Indian War; And no Retribution received for Them.
All Trade must cease from hence to the Illinois, as it will be impossible for any Persons to carry it On, Unless some speedy and efficacious Measures are taken, To pacify the Indians. No English Merchants save Ourselves, have yet ventured to send British Merchandize to the Illinois And I dare say, None will be so rash, as to do it hereafter. At best, Not until Methods are adopted, To gratify the Natives in Their Expectations. I am respectfully Dear Sir your affectionate Friend
S Wharton
